DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-11, and 13-15 are rejected under 35 U.S.C. 102 (a)(1) and 102 (a)(2) as being anticipated by WO 2019/027163 A1 (hereinafter WO ‘163).
WO ‘163 discloses compounds for organic electric elements according to the following formula (see [15]):

    PNG
    media_image1.png
    196
    393
    media_image1.png
    Greyscale
.
In the formula, X1 and X2 may comprise nitrogen (see [74]).  Example compounds of the formula are shown in [104] and includes at least the following “P-1”:

    PNG
    media_image2.png
    127
    141
    media_image2.png
    Greyscale
.
Regarding claims 3 and 4, corresponding instant Ar11 and Ar12 groups in the compound P-1 are phenyl groups.
	Regarding claims 5 and 6, there is a group in P-1 corresponding to an instant Formula 2 at R12 or R13.  Regarding claim 7, there are two groups represented by a group corresponding to instant Formula 2 in P-1.
	Regarding claim 8, at least the following compound P-3 is disclosed (see [104]) with a linking phenylene (benzene) group corresponding to an instant L21 group with a21 as 1:

    PNG
    media_image3.png
    126
    174
    media_image3.png
    Greyscale
.
	Regarding claim 9, the groups corresponding to instant Ar21 and Ar22 in compounds P-1 and P-3 correspond to recited groups of claim 9.
Regarding claim 10, the groups corresponding to instant Ar21 and Ar22 in compounds P-1 and P-3 correspond to recited groups of claim 10 (i.e., 4-1 and 4-11 or 4-12, respectively).
Regarding claim 11, compound P-3 corresponds to instant 1-2 or 1-3 where the amino group that does not correspond to the instant Formula 2 group is considered to read upon a “substituted C6 aryl group”.

Regarding claim 14, the Example 1 includes P-1 in a layer between the anode and the emission layer (see [240]).
Regarding claim 15, the Example 1 device comprises multiple layers reading upon a hole injection/transport region between the anode and the emission layer.  The layer of P-1 is among the layers.  The device structure taught by WO ‘163 is considered to meet the structural requirements of claim 15.  See also Example 31 at [258]-[259].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2019/027163 A1.
WO ‘163 is relied upon as set forth above for the rejection of claim 1.
WO ‘163 teaches compounds for organic electric elements according to the following formula (see [15]):

    PNG
    media_image1.png
    196
    393
    media_image1.png
    Greyscale
.
In the formula, X1 and X2 may be nitrogen-containing (see [74]).  Regarding claim 2 and a linking group, a WO ‘163 biphenyl group is not exemplified on a nitrogen for X1 or X2 of the above formula; however, an X1 or X2 as N-LaAra (see [74], [76]-[78]) is defined such that a linking “La” may be present and/or Ara may be biphenyl group.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed a compound as defined for the formula having a corresponding linking group on a X1 or X2 nitrogen, because WO ‘163 defines the formula as including groups that are the same as required by instant claim 2.  One would expect to achieve functional compounds within the definitions and disclosure of WO ‘163 for an OLED with a predicable result and a reasonable expectation of success.
	Regarding claim 17, WO ‘163 does not appear to set forth an example.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2019/027163 A1 in view of Tobise (US 2007/0138953 A1).
WO ‘163 is relied upon for the rejection of claims 1 and 3 as set forth above.
WO ‘163 teaches an indoloindole amine compound may be used in a hole transport region (see [240], [258]-[259]), but does not appear to teach specifically that a p-dopant compound is further added to the same layer as the derivative.  In analogous art, Tobise teaches a p-dopant may be added to a hole-injection or hole-transport layer of an organic light emitting device in order to increase the number of holes in the material (see par. 102).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a p-dopant within a hole transporting region layer of an organic electroluminescent device, because one would expect the p-dopant to provide the similar benefit of increased hole mobility of the material.  Additionally, the p-dopant is taught to be suitable for a hole transport layer and the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  

Claims 1, 3-13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (US 2003/0118866) in view of Kawabe et al. (US 2016/0315273 A1).
Oh et al. discloses an amine compound for an organic electroluminescent device according to the following formula:

    PNG
    media_image4.png
    147
    220
    media_image4.png
    Greyscale
 (see par. 29-35).

	Regarding claims 3 and 4, substituents of an A1 group of Oh et al. may include benzyl (see par. 69) and there may be two substituents (see par. 70).  
	Regarding claims 5, 6, and 11, bonding from the 
    PNG
    media_image5.png
    126
    77
    media_image5.png
    Greyscale
 group may be to any location of a heteroaromatic Z group of the formula.
	Regarding claim 7, a group 
    PNG
    media_image5.png
    126
    77
    media_image5.png
    Greyscale
corresponds to instant Formula 2 and there may be more than one group when m+n is more than 1.  Also, additional substitution may be present (see par. 32, 69).

	Regarding claims 9 and 10, L groups are taught at par. 72 and may include aromatic or heteroaromatic groups (see par. 66).
	Regarding claim 12, the formula as disclosed by Oh and as described above may include monoamine compounds encompassing groups the same as compounds disclosed within claim 12.  (i.e., indoloindole substituted with two phenyl (benzyl) groups is discussed above and Oh L1 and L2 groups may include phenyl and biphenyl, respectively, per at least instant compound 1 of claim 12). 
	Regarding claims 13 and 17, the amine compound is in an emitting layer of an EL device (see par. 26-29).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 14-19, and 24 of co-pending Application No. 16/443,807 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘807 claims compounds of Formula 1 and devices with compounds of Formula 1 where the compounds overlap in scope with the instant compounds and devices when ‘807 Formula 1 variable X is a direct linkage.  Therefore, given  Application No. 16/443,807 and encompassed by the scope of the present claims and thereby arrive at the present invention. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claims 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art fails to teach or to disclose a compound of instant formula 1 as a capping layer on an outer surface of an electrode of a light emitting device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
KR 20100131745A describes derivatives for organic photoelectric devices having indoloindole groups (see formula 6), which is considered relevant to the art of the endeavor.
US 2020/0388791 A1 describes organic light emitting devices including a capping layer (see Figure 1) and is considered relevant to the art of the endeavor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dawn Garrett whose telephone number is (571)272-1523.  The examiner can normally be reached Monday through Friday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAWN L GARRETT/Primary Examiner, Art Unit 1786